DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-4 and 6-24 are pending upon entry of amendment filed on 3/8/22.

3.	Applicant’s submission of IDS filed on 8/25/22 has been considered.

4.	In light of Applicant’s response filed on 8/25/22 and the amendment to the claims filed on 16/659046, the double patenting rejections have been withdrawn (see sections 9-15 of the office action mailed on 3/30/22).

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-4 and 6-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,875,432 (IDS reference, of record) in view U.S.Pat. 5,900,416 (IDS reference, of record) for the reasons set forth in the office action mailed on 3/30/22.

The ‘432 patent teaches aqueous compositions comprising an antibody at about 130mg/ml and a pharmaceutically acceptable base and/or buffer in amount about 150mM and the viscosity is less than about 10-20cs (see claims 31-49).  Given that the cs is cP (col. 14), claims 1, 14 and 21 are included in this rejection.  

The ‘432 patent includes caffeine as a preferred embodiment for the pharmaceutically acceptable base (see col. 12, lines 63-65).  The ‘432 patent further teaches subcutaneous, intravenous or intramuscular as administration methods (col. 27, lines 18-30) and HER antibody that is trastzumab (claims 10, 20).

Moreover, as the molecular weight of caffeine is 194.19, the prior art "about at least 150mM of pharmaceutically acceptable base" (claim 31) is equivalent to about at least 29mg/ml and claims 5-6 reciting about 30-250 mg/ml are included in this rejection.  

The disclosure of the ‘432 patent differs from the instant claimed invention in that it does not teach the use of niacinamide (e.g. co-solute) as in claims 1 or 3 of the instant application. 

The ‘416 patent recognizes that the caffeine has limited solubility and niacinamide improves solubility in drug dosage forms when high level of caffeine is used (col. 1) and Table 1 discloses relative weigh of niacinamide and caffeine.  When caffeine is present in the solution less than 10%, caffeine:niacinamide ratio is about 1:1.  Further, claim 2 reciting salicylic acid is included in this rejection as inclusion of analgesic (col. 2, claim 9) such as acetylsalicyclic acid in caffeine formulation is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to solubilize caffeine in niacinamide as taught by the ‘416 patent into the antibody formulation comprising caffeine as taught by the ‘432 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of niacinamide improves solubility of the caffeine in drug dosage form and enhances bioavailability. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 8/25/22 has been fully considered but they were not persuasive.

Applicant has asserted that the ‘416 patent teaches niacinamide while the claimed invention requires nicotinic acid, an aromatic acid.  Further, Applicant has asserted that the there is no motivation to select caffeine from the large list of reference in the ‘432 patent with the ranges between 50mM-200mM.  

However, unlike Applicant’s assertion, the Examples 3-4 add caffeine with nicotinic acid (16.1g of caffeine with 1g nicotinic acid). Given that the pH of the solution is adjusted with NaOH and it reads on nicotinic acid of sodium salt as required by claims 3-4 of the instant application.

 Further, the ‘432 patent discloses a caffeine from the finite number of examples and choosing from the finite number of identified pharmaceutically acceptable bases exhibits reasonable expectation of success (obvious to try). Note the claimed formulation does not require low pH. See MPEP 2143 (l). 

Although there is a large list of pharmaceutically acceptable base is taught by the ‘432 patent, the ‘432 patent specifically teaches caffeine as a “particularly preferred non-toxic organic base” with 7 other examples (col. 12, lines 63-64).  Given that the specific, defined number of examples are shown in the ‘432 patent as bases, there is reasonable motivation to select the caffeine in the antibody formulation. The teachings of the ‘416 patent allows addition of both nicotinic acid and/or niacinamide (col. 2, lines 45-60) in the presence of caffeine. 

Applicant argues the addition of niacinamide or nicotinic acid as co-solvent to improve taste and mask taste of caffeine.  It is reminded that the motivation to modify the reference may often suggest what the inventor has done but for a different purpose to solve different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.

Further, caffeine is caffeine regardless of its intended use and nicotinic acid is nicotinic acid regardless of its intended use.  The criticality of the claimed invention relies on the concentration of nicotinic acid and caffeine exhibiting the reducing viscosity effect.  Note claim 1 of the instant application reads on any concentration of caffeine or aromatic acid.

Applicant is advised to limit viscosity reducing amount of caffeine to less than 15mg/ml or less to obviate the rejection.  The combination of the references shows reasonable expectation of success and the rejection is maintained.

9.	No claims are allowable.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
August 30, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644